Citation Nr: 9909696	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  89-40 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for status 
post lumbar laminectomy.  
2. Entitlement to a total rating based on unemployability due 
to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In 
March 1990, May 1991, November 1992 and March 1995, the Board 
remanded the case to the RO for additional development and 
adjudication of raised issues.  The case has now been 
returned to the Board for further appellate consideration.  

In the remand dated in March 1995, the Board requested that 
the RO adjudicate claims of entitlement to service connection 
for bowel and bladder disabilities secondary to the veteran's 
service-connected back disability.  In its December 1996 
rating decision, the RO granted service connection for 
neurogenic bladder secondary to the veteran's service-
connected back disability and assigned a 10 percent rating 
from October 1988.  The RO enclosed a copy of the rating 
decision and a VA Form 4107, Notice of Procedural and 
Appellate Rights, with a letter dated in January 1997.  In 
that letter, the RO stated that the right to appeal explained 
in the VA Form 4107 applied only to the issue of service 
connection for neurogenic bladder.  The RO further stated 
that the supplemental statement of the case dated December 
23, 1996, addressed the other conditions listed on the rating 
decision.  Review of the record shows that in the December 
1996 rating decision, the RO denied service connection for 
bowel incontinence.  In its reasons and bases, the RO stated 
that there was no treatment in service for bowel incontinence 
and concluded that the claim was not well grounded.  There is 
no indication that the RO considered entitlement to service 
connection on a secondary basis.  The RO included the issue 
of entitlement to service connection for bowel incontinence 
in its December 1996 supplemental statement of the case, but 
again considered only direct service connection.  In 
addition, the Board notes that in neither the supplemental 
statement of the case, nor in its January 1997 forwarding 
letter, did the RO provide the veteran with notice of his 
appellate rights and procedures regarding the bowel 
incontinence issue.  The Board refers these matters to the RO 
for appropriate action.  


FINDINGS OF FACT

1. The veteran's status post lumbar laminectomy is manifested 
primarily by chronic, severe, radiating low back pain, 
absent ankle jerk and severely limited motion of the 
lumbar spine productive of pronounced impairment.  
2. The veteran has reported that he completed four years of 
high school and a one-month training course in tractor-
trailer driving; he last worked full time in November 1987 
as a truck driver.  
3. The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and maintaining 
any form of substantially gainful employment consistent 
with his education and work experience.  


CONCLUSIONS OF LAW

1. The criteria for a 60 percent rating for intervertebral 
disc syndrome have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (1998).  
2. A total rating based on unemployability due to service-
connected disabilities is warranted.  38 C.F.R. §§ 3.340, 
3.341 4.16 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), in that they are plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is satisfied that all relevant facts have been 
adequately developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), the Board has reviewed all the evidence pertaining to 
the history of the veteran's service-connected low back 
disability and has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the disability 
at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability ratings are determined by the application of a 
schedule of ratings based on the average impairment of 
earning capacity.  38 C.F.R. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (Rating Schedule) (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the assigned rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco, 7 Vet. App. at 58.  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Briefly, chronological service medical records show that the 
veteran was seen with complaints of low back pain over 
several months and assessments included lumbar disc 
protrusion and lumbar strain.  In October 1975 he was 
hospitalized with a 5-month history of low back pain, 
precipitated by heavy lifting and strenuous exercises.  The 
pain was noted to be aggravated by marching, physical 
exercise, work involving back bending and heavy lifting.  
Lumbosacral spine films were within normal limits.  After 7 
days of bed rest the veteran was discharged to light duty.  
The final hospital diagnosis was low back pain.  Three weeks 
later, it was noted that the veteran experienced further back 
pain with resumption of strenuous activity.  The impression 
was lumbar sprain, resolving.  At his separation examination 
in April 1976, the veteran complained of recurrent back pain 
when lifting the wrong way.  

The veteran filed his service connection claim in May 1976 
and submitted VA outpatient records showing that he was seen 
in May 1976 with complaints of severe radiating back pain 
after lifting rocks the previous day.  After examination, the 
assessment was acute low back pain, rule out herniated disc.  
Additional records show that he was seen at a VA orthopedic 
clinic in June 1976.  In late June 1976, the impression was 
herniated nucleus pulposus L4-L5, L5-S1.  

In a rating decision dated in August 1976, the RO in 
Hartford, Connecticut, granted service connection for 
recurrent back pain with possible intervertebral disc and 
assigned a 20 percent rating under diagnostic code 5293, 
effective from the day following separation from service in 
May 1976.  

At an April 1977 VA examination, the veteran complained of 
constant severe back pain with any kind of motion.  There was 
some muscle spasm at the L3 - L5 level.  Deep tendon reflexes 
were absent in the right knee, and the right quadriceps 
muscle was weak compared with the left.  X-rays showed a 
narrowed disc between L4 and L5 and the presence of dye in 
the vertebral canal from a previous myelogram.  The clinical 
impression was herniated nucleus pulposus, probably at the 
L4-L5 level.  Based on the examination results, in its May 
1977 rating decision the RO described the service-connected 
disability as herniated nucleus pulposus, probably L4-L5 
level, and granted an increased rating to 60 percent, 
retroactively from the day following separation from service.  

In a rating decision dated in May 1979, the RO reduced the 
rating for the veteran's service-connected back disability 
from 60 percent to 10 percent based on improvement shown at a 
May 1979 VA examination.  The examiner reported a diagnosis 
of chronic low back sprain with questionable possible disc 
disease at the L4-L5 area and noted that X-rays showed 
narrowing in this area.  The RO described the service-
connected disability as chronic low back sprain and assigned 
a 10 percent rating under Diagnostic Code 5295 effective from 
August 1979.  

In December 1983, the veteran submitted an increased rating 
claim.  Clinical records from Framingham Orthoptic 
Associates, Inc., show that the veteran was seen in early 
December 1983 with severe back pain.  The veteran reported 
that two days earlier at his work he bent over to lift a box, 
straightened and twisted in one motion and felt a twinge in 
the left side of his low back.  Over the next several hours 
he developed severe left-sided radiating low back pain.  The 
veteran was admitted to Framingham Union Hospital and 
underwent X-rays, a lumbar myelogram and a computed 
tomography (CT) study of the lumbar spine in mid-December 
1983.  The CT scan confirmed a large free fragment disc 
herniation at the L5-S1 level on the left.  The veteran 
underwent a laminotomy and diskectomy L5-S1, left.  The 
discharge diagnosis was herniated nucleus pulposus, L5-S1, 
left.  

Private clinical records show that when seen in March 1984, 
the veteran reported continued left leg pain.  He continued 
to have an absent ankle jerk, and was given a note saying he 
continued to be disabled.  In June 1984, the veteran reported 
occasional back discomfort and occasional twinges of hip, leg 
and ankle pain.  His motor strength and sensory examinations 
were normal in both lower extremities, and the ankle jerk on 
the left was fully returned.  The physician recommended some 
restrictions including no prolonged riding in a car or 
standing or sitting for more than an hour.  He also stated 
the veteran should avoid lifting more than a maximum of 25 
pounds or more than 10 pounds repetitively.  In a rating 
decision dated in January 1985, the RO in Boston, 
Massachusetts, described the service-connected disability as 
status post lumbar laminectomy and assigned a 60 percent 
rating effective from December 6, 1983, to December 12, 1983 
under Diagnostic Code 5293, a 100 percent convalescent rating 
under 38 C.F.R. § 4.30 from December 13, 1983, to March 31, 
1984, and a 40 percent rating under Diagnostic Code 5293 from 
April 1, 1984.  

At a VA examination in May 1986, the examiner noted some 
limitation of motion of the lumbar spine and some decrease in 
pinprick sensation along the left lateral leg.  There were no 
abnormal reflexes.  Based on the examination results, in a 
rating decision dated in May 1986, the RO in Hartford, 
Connecticut, described the service-connected disability as 
status post lumbar laminectomy and assigned a 20 percent 
rating under Diagnostic Code 5293 from September 1986.  

The veteran subsequently moved to Florida.  The veteran was 
unable to report for scheduled VA examinations because of 
placement and replacement of a ventricular peritoneal shunt 
for treatment of a nonservice-connected condition.  In rating 
decisions dated in June and July 1988, the RO in St. 
Petersburg, Florida, continued the 20 percent rating for the 
veteran's service-connected back disability.  

In October 1988 the veteran requested an increased rating, 
stating that his service-connected disability had worsened.  
He requested that he be scheduled for a VA examination and 
submitted the report of a lumbar myelogram performed in 
September 1988 at the Munroe Regional Medical Center.  The 
radiologist stated that the lumbar myelogram showed 
significant narrowing of the subarachnoid space of the lower 
lumbar region.  The impression was irregular defect both 
dorsally and ventrally at L4-L5 on the left side, thought to 
represent a combination of previous surgery and possible 
recurrent disc.  

At a VA examination in November 1988, the veteran complained 
of radiating back pain and weakness in both legs after 
sitting or walking.  On examination, flexion was limited to 
about 20 degrees.  Motor strength was 5/5 in both lower 
extremities.  Deep tendon reflexes were 2+ at the knees, 2+ 
at the right ankle and +- at the left ankle.  The physician 
stated it was his impression that there was some potential 
for the veteran to be suffering from a recurrent disc at L5-
S1 on the left side.  He stated that it was difficult to 
ascertain exactly how much trouble this caused the veteran 
because he felt there was a considerable amount of 
exaggeration of symptoms by the veteran.  VA X-rays of the 
lumbar spine taken in November 1988 showed that the thecal 
sac was filled with multiple globules of residual pantopaques 
from prior myelography.  The radiologist's impression was 
evidence of microdiscectomy, left, at the L5-S1 level.  He 
noted eburnation, sclerosis and decreased cartilage in almost 
all of the facet joints of the lumbar spine.  He further 
stated that the facet joint at the right at L4-L5 was not 
visualized and that ankylosis therefore could not be 
excluded.  

In a rating decision dated in December 1988, the RO confirmed 
and continued the 20 percent rating for status post lumbar 
laminectomy.  The veteran's notice of disagreement led to 
this appeal.  

In January 1989, the RO received clinical records from Juan 
D. Lora, M.D., showing that in May 1988, he noted that the 
veteran's shunt was pumping very well.  Dr. Lora stated that 
one of the veteran's major problems was recurrent low back 
and leg pain.  In June 1988, Dr. Lora noted that the veteran 
was complaining of intractable low back pain and had 
reportedly received an epidural block by another physician.  
Dr. Lora noted that he had told the veteran that he could do 
nothing for the low back pain until after problems with the 
ventricular peritoneal shunt and headaches were solved.  A 
hospital summary and operative report show that in late June 
1988 Dr. Lora performed a revision of the right 
ventriculoperitoneal shunt.  In an office note dated in 
September 1988, Dr. Lora reported that the veteran said he 
had returned to work in late July 1988 and developed neck 
problems.  In a Munroe Regional Medical Center consultation 
report dated in September 1988, Dr. Lora noted that the 
veteran had been admitted because of neck pain that radiated 
to the left shoulder and that he was also being seen because 
of severe low back pain that radiated to the left leg.  Dr. 
Lora noted that on physical examination, the veteran had 
positive straight leg raising on the left side at about 80 
degrees, but not too much tenderness in the lumbar spine.  
Dr. Lora stated that a myelogram of the lumbar spine done a 
few hours earlier showed a generalized narrow canal.  Dr. 
Lora said that at the level of L4-L5 the canal was much 
narrower due to a combination of probable scar tissue or 
posterior element compression plus a bulging disk, more on 
the left side.  

In an office note dated in January 1989, Dr. Lora stated that 
he was seeing the veteran because he had called complaining 
of severe intractable back pain.  The veteran reported that 
his back pain had previously subsided but had returned, this 
time radiating down to the right leg and foot, which was the 
opposite side from where the pain had been before.  

At a VA examination in late January 1989, the veteran 
reported that since his lumbar laminectomy he had experienced 
recurrent back and occasional leg pain.  His present 
complaints were marked back pain and occasional leg pain, 
which was increased with any activity.  He stated his right 
leg pain was currently worse than his left leg pain.  The 
veteran reported that it was painful to stand or walk for any 
length of time and that it was at times painful to void or 
have a bowel movement.  On physical examination, there was 
forward bending to 20 degrees, right and left lateral bending 
to 10 degrees and extension to 5 degrees.  There was pain to 
light palpation over the lumbosacral region.  Deep tendon 
reflexes were 2/4 at both knees, 2/4 at the right ankle and 
0-1/4 at the left ankle.  Sensory examination was slightly 
decreased in a stocking glove distribution to the right lower 
extremity.  X-rays of the lumbosacral spine from November 
1988 reportedly showed some mild degenerative changes between 
L5 and S1 with some mild loss in intervertebral disc height.  
The clinical impression was that the veteran had suffered a 
herniated nucleus pulposus between L5 and S1, which was 
treated with a lumbar laminectomy, and that the veteran 
subsequently had chronic back and some leg pain.  The 
physician stated he had no myelogram, CT or magnetic 
resonance imaging (MRI) scan to evaluate the spinal column.  

The RO confirmed and continued the 20 percent rating in a 
rating decision dated in February 1989.  

VA outpatient records dated in April 1989 show that the 
veteran gave a 7-month history of low back pain and bilateral 
lower extremity pain, and noted weakness and numbness of his 
left foot.  The veteran said his pain was worse with walking 
and was relieved with bed rest.  After examination, the 
impression was lumbar myofascial pain syndrome with bilateral 
sciatica.  

At a hearing at the RO in July 1989, the veteran stated that 
his pain started in the center of the lower back and went 
from his left hip to his foot.  He said he also had right leg 
pain, but it was not as severe as on the left.  He said he 
had a constant dull aching pain and its severity increased 
with activity.  He also testified that he sometimes had 
shooting pain and numbness.  He also testified that he 
occasionally suffered from muscle spasms in his leg and thigh 
and also had a tightening in the back.  He testified that 
coughing or sneezing exacerbated the pain.  The veteran 
testified that when he had the epidural in May or June 1988 
his back pain was so bad that any kind of movement was 
difficult.  He testified that the epidural lasted about a 
week, and then his back problems returned.  

A discharge summary from Munroe Regional Medical Center shows 
that the veteran was hospitalized in October 1989.  He had 
been having difficulty with increasing back and right leg 
pain, worse over the right buttock.  The admission was 
precipitated by increasing difficulty with urination plus an 
increase in low back pain and leg weakness.  On physical 
examination, there was some lumbosacral paraspinal 
tenderness, and there was diffuse decreased distal right 
lower extremity sensation.  During hospitalization, a 
cystometrogram was consistent with a flaccid bladder.  After 
a neurosurgical consultation, it was thought that the veteran 
might have a recurrent disc, this time at the L4-L5 level.  A 
myelogram was attempted, but was unsuccessful.  The veteran 
complained of bilateral leg pain and had difficulty holding 
still for the procedure.  During the hospitalization, the 
pain was managed initially with moderate doses of morphine, 
but later with Tylenol #3 and an occasional Demerol 
injection.  After 4 days, the veteran was transferred to a VA 
hospital.  

A VA hospital summary shows that the veteran was admitted to 
the VA hospital the same day he was discharged from Munroe 
Regional Medical Center.  The summary shows that on physical 
examination, the spine was non-tender to palpation.  Strength 
was normal except for 4/5 strength in some muscle groups of 
the right lower extremity.  Sensory examination revealed 
decreased pinprick from right L2 through S1.  There was 
positive straight leg raising at 20 degrees with a crossed 
straight leg raising at 40 degrees.  There was an absent 
right ankle jerk.  A myelogram was attempted resulting in a 
subdural injection of Iohexol, and consideration was given to 
discharging the veteran for two weeks, for resorption of the 
contrast.  The veteran was discharged in late October 1989 to 
resume his regular medications, in addition to which a 
Percocet prescription was given.  He was scheduled to return 
in early November 1989 for repeat CT myelography.  The 
veteran was provided a wheelchair at discharge.  

A VA hospital summary shows that the veteran returned to the 
hospital in early November 1989.  He was admitted with right 
leg pain of subacute nature.  His general examination was 
pertinent for diffuse low back pain to palpation, mild right 
sciatic notch tenderness and equivocal right straight leg 
raising and sciatic nerve stretch test.  There was 4/5 
diffuse right leg weakness with give-away component and vague 
diffuse right leg numbness to both fine touch and pinprick, 
which was not of a dermatomal or nerve distribution.  The 
veteran's gait was markedly limited by his leg pain.  There 
was absent ankle reflex on the right and trace ankle reflex 
on the left.  The veteran was admitted and underwent a lumbar 
myelogram, which upon lumbar stick failed to return 
cerebrospinal fluid despite much radicular pain at the 
insertion of the needle.  Thereafter, the neurology service 
did a lumbar myelogram and a post myelogram CT scan.  The 
myelogram reportedly showed severe arachnoiditis of the 
lumbar roots and mild L2-L3 stenosis.  After review, it was 
felt that the veteran's predominant pain syndrome was from 
his severe arachnoiditis, but that he did have elements by 
history, on examination and on neuro-radiologic studies of 
lumbar stenosis and lumbar strain.  It was noted that at the 
time of discharge the veteran was markedly impaired by his 
severe back and leg pain syndrome secondary to severe lumbar 
arachnoiditis.  The diagnoses were lumbar arachnoiditis, L2-
L3 mild lumbar stenosis and lumbar strain.  

At a VA examination in April 1990, the veteran complained of 
severe thoracic, lumbar and sacral back pain and bilateral 
leg pain, which he described as burning in nature and 
radiating down the back, sides and front of both legs.  He 
said he had no sensation in either foot.  On examination, the 
physician noted that the veteran had tremendous difficulty 
arising from his wheelchair to assume a position on the 
examining table.  Any motion appeared to aggravate his 
symptoms, and any palpation about the paraspinous musculature 
in the thoracic and lumbar spine elicited tenderness.  
Pinprick sensory examination revealed a non-dermatomal 
distribution with intact sensation along the medial and 
anterior thighs bilaterally with complete loss of sensation 
below the knee to the toes.  Deep tendon reflexes were 2/4 
knee jerks and 1/4 ankle jerks.  Upon erect examination he had 
20 degrees of forward flexion, no extension, limited by 
tenderness, and 10 degrees of right and left lateral bending, 
limited by tenderness.  He was unable to toe or heel walk.  
The impression was that signs were indicative of a 
psychogenic component to pain, with no evidence of specific 
radiculopathy.  The physician stated that sensory loss 
appeared to be nondermatomal and did not fit with any 
radiculopathy.  Motor examination revealed function to be 
normal occasionally and to be absent occasionally, which the 
physician said was indicative of some psychogenic component.  
The physician said that at that time back pain appeared to be 
myofascial in origin with a strong overlying psychogenic 
component.  

In a rating decision dated in May 1990, the RO described the 
veteran's service-connected disability as status post lumbar 
laminectomy and granted an increased rating under Diagnostic 
Code 5293 from 20 percent to 40 percent effective from 
October 1988.  The veteran continued his appeal, arguing that 
he should be awarded a 60 percent rating, and the RO has 
continued the 40 percent rating.  

VA outpatient records show that the veteran underwent 
cystoscopy in June 1990, and the assessment was neurogenic 
bladder.  In August 1990, the assessment at a VA 
genitourinary clinic was neurogenic bladder secondary to 
lumbar arachnoiditis.  In a rating decision dated in November 
1991, the RO continued the 40 percent rating for the 
veteran's service-connected back disability.  

At a hearing at the RO in November 1991, the veteran 
testified that over the past three years he had suffered 
constant pain.  He said he currently had tightening or 
extreme pain in the back and the pain radiated down his right 
leg to his foot, with feelings of numbness.  He said he 
occasionally had the same symptoms on the left, but not so 
severe.  He testified that he occasionally fell because of 
those problems.  The veteran testified that the doctor had 
told him he could not go back to his work as a truck driver 
because of his problems.  VA outpatient records dated from 
June 1991 to October 1992 show that the veteran was seen with 
continuing complaints of radiating low back pain.

At a VA neurology examination in January 1993, the veteran 
complained of severe back pain with radiation into both legs 
and numbness and weakness of the legs.  He also complained of 
urinary incontinence.  The physician stated that the 
examination was limited because the veteran was unable to get 
out of his wheelchair.  On neurological examination, there 
was decreased sensation from T10 down, bilaterally.  Deep 
tendon reflexes were 1+ in the knees and 0 at the ankles.  
Strength seemed to be approximately 4 out of 5 throughout 
with marked give-away weakness in the lower extremities.  The 
physician stated that the veteran seemed to be disabled with 
marked leg weakness and numbness and urinary incontinence by 
report.  In an addendum to the examination report, the 
physician stated that after review of the veteran's medical 
records it was his impression that the veteran was suffering 
from severe lumbar arachnoiditis with a mild stomal stenosis 
at L2-L3, but also had an element of muscular injury with a 
chronic lumbar strain.  A VA radiologist's impression 
following January 1993 X-rays of the lumbosacral spine was 
mild narrowing of the disc space of L5-S1.  

At a January 1993 VA orthopedic examination, the veteran had 
marked tenderness diffusely over his lumbar spine, most 
evident in the sciatic notches.  He had a positive bilateral 
strength leg-raising test at approximately 35 degrees.  Full 
strength could not be evaluated, and the veteran would not 
cooperate with a full effort, secondary to reported back pain 
with all motion of the lower extremities.  In general, to 
light touch he reportedly had a dense loss of sensation in 
the lateral and posterior and plantar foot consistent with S1 
nerve root.  His L5 nerve root was intact to sensation on the 
left and decreased on the right.  The L3-L4 sensation was 
inconsistently intact.  Reflexes were 1+ in the patella.  The 
physician stated he could not elicit Achilles tendon 
reflexes.  The impression was lumbar arachnoiditis, mild L2-
L3 lumbar stenosis and lumbar back pain.  The physician 
stated that in orthopedic terms the veteran did not have an 
unstable lumbar spine, and the physician said he could not 
elicit a specific musculoskeletal etiology to the veteran's 
pain.  

In February 1993, the veteran filed his VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  He stated that he completed four years of 
high school and had completed a one-month training course in 
tractor-trailer driving.  He reported work experience as a 
truck driver and stated that he last worked full time in 
November 1987 as a truck driver.  In a rating decision dated 
in April 1993, the RO continued the 40 percent rating for the 
veteran's service-connected back disability and denied 
entitlement to a total rating based on unemployability due to 
service-connected disability.  The veteran disagreed with the 
denial of his total rating claim.  The RO addressed the 
increased rating and total rating claims in a supplemental 
statement of the case.  In his substantive appeal on the 
total rating issue, the veteran requested an additional 
hearing at the RO.  

At a hearing at the RO in February 1994, the veteran 
testified that all his work experience had been as a truck 
driver.  He testified that he had mainly been a long distance 
truck driver and that a prerequisite of the job was the 
ability to load and unload your own trucks and trailers.  He 
said that he had been granted Social Security disability 
benefits in approximately 1990.  The veteran also testified 
that because of his physical limitations, including his back 
disability, there was nothing that vocational rehabilitation 
could offer him in terms of a job or a skill toward which he 
could work.  

In February 1994, the veteran submitted a copy of a letter 
from the Social Security Administration (SSA) stating that it 
had been determined that he was disabled under SSA rules.  It 
was stated that it had been determined that the veteran's 
period of disability began July 28, 1988.  In August 1997, 
the RO received reports from SSA with evidence of lumbar 
spine disability, including status post diskectomy and 
arachnoiditis, cervical spine disability subsequent to a July 
1988 injury while driving a truck and psychological findings 
consistent with affective disorder, somatoform disorder, 
recurrent major depression and a personality disorder.  A 
disability determination and transmittal sheet dated in 
January 1992 indicates that the veteran was found disabled 
for Social Security purposes with a primary diagnosis of 
affective disorder.  

In a report dated in May 1995, a VA radiologist stated that 
May 1995 X-rays of the lumbar spine showed loss of disc space 
height at L4-L5 and L5-S1 since the January 1993 X-ray study, 
but the progression was not marked.  The radiologist also 
stated that he noted degenerative changes in the posterior 
elements of the lower lumbar spine.  

At a VA orthopedic examination in May 1995, the veteran 
complained of severe back pain with radiation into both legs 
and numbness and weakness in both legs, which he reported 
confined him to a wheelchair.  He also complained of urinary 
and bowel incontinence.  On examination, there was moderate 
diffuse tenderness over the lumbar spine and both sciatic 
notches.  There was positive straight leg raising at 
approximately 35 degrees, bilaterally.  Deep tendon reflexes 
were symmetric with 1+ patellar reflex and 0 ankle reflex.  
Strength was approximately 4/5 throughout with marked give-
away weakness in the lower extremities.  Strength was 
difficult to interpret because the veteran did not put forth 
full effort.  The physician's impression was that 
orthopedically, the veteran did not have an unstable lumbar 
spine or specific musculoskeletal etiology for his pain.  He 
stated that the veteran would be able to work at a desk job, 
but would be unable to do any work that required walking or 
standing.  

At a VA neurology examination in May 1995, the physician 
noted marked decreased range of motion of the lumbar spine 
secondary to pain.  Forward flexion was 15 degrees, extension 
was 10 degrees, lateral bending was 20 degrees and rotation 
was 30 degrees.  Sensory examination showed decreased 
pinprick sensation in the L4-L5 distribution on the right.  
Reflexes were hyperreflexic throughout.  The physician noted 
that the veteran had an antalgic gait.  The impression was 
that the veteran had chronic low back pain with a component 
of some radicular pain, but no evidence of radiculopathy.  
The physician noted that a prior CT myelogram revealed 
evidence consistent with potential arachnoiditis.  He said 
there was no neural compression evident on the myelogram.  
The physician stated that a large component of the veteran's 
pain was low back and that this was secondary to degenerative 
changes and myofascial pain.  

At a VA neurology examination in November 1995, the veteran 
complained of severe back pain with radiation down both legs, 
numbness in both legs, urinary retention requiring occasional 
self-catheterization and problems with constipation and rare 
bowel incontinence.  The physician stated the veteran had 
obvious severe marked decrease in range of motion of his 
lumbar spine, hypoactive reflexes in the knees and ankles and 
decreased pinprick sensation in the L5 and S1 distribution.  
There was approximately 4+/5 lower extremity strength, which 
the physician said was more than likely related to pain.  The 
physician noted there was an old myelogram that showed 
arachnoiditis in the lumbar spine and that previous studies 
had revealed a neurogenic bladder.  The diagnosis was lumbar 
cauda equina syndrome with arachnoiditis with severe back 
pain, leg weakness and urinary retention.  

At a VA examination in November 1995 concerning the etiology 
of the veteran's neurogenic bladder, the physician noted that 
the veteran had a history of having sustained a back injury 
on a work crew while he was in service from 1975 to 1976.  
The physician also noted that the veteran underwent a lumbar 
laminectomy in 1983 for severe low back problems and 
currently had a diagnosis of severe arachnoiditis and 
stenosis of the spinal canal.  The physician also noted that 
following evaluation at a VA urology clinic, the impression 
was that the veteran had a neurogenic bladder.  At the 
examination, the veteran reported that he urinated 
approximately 3 to 4 times a day.  He said he did not void 
spontaneously, but rather after the sensation of abdominal 
fullness.  He reported primarily decreased frequency of 
urination with occasional incontinence.  After examination, 
it was the physician's impression that the veteran had a 
neurogenic bladder that was certainly related to his low back 
injury.  

At a November 1995 VA examination concerning bowel 
incontinence, the physician noted 3/5 weakness of the 
proximal lower extremities and 4/5 weakness of the distal 
lower extremities.  There was marked decrease in sensation in 
the L3, L4 and L5 distributions of both lower extremities.  
The anal sphincter tone was mildly decreased.  Patellar 
reflex was 0, bilaterally.  After examination, the assessment 
included spinal stenosis/arachnoiditis.  The physician said 
the veteran also had symptoms of a neurogenic bladder as well 
as occasional decreased tone of his anal sphincter resulting 
in stool incontinence occasionally.  The physician stated 
that these problems were related to lumbar stenosis.  

As noted earlier, the RO has variously described the 
veteran's service-connected disability as:  recurrent back 
pain with possible intervertebral disc; herniated nucleus 
pulposus, probably L4-L5; chronic low back sprain; and status 
post lumbar laminectomy.  Also, during the course of the 
appeal, the RO granted an increased rating from 20 to 40 
percent and assigned the rating under Diagnostic Code 5293.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, a 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent rating requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  

In considering a rating under Diagnostic Code 5293, the Board 
notes that in a December 1997 opinion, VA's Acting General 
Counsel held that Diagnostic Code 5293 involves loss of range 
of motion because nerve defects and resulting pain associated 
with nerve injury may cause limitation of motion of the 
cervical, thoracic or lumbar vertebrae and further held that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.  VAOPGCPREC 36-97.  The 
Acting General Counsel also stated that in evaluating a 
veteran's disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.  

Other potentially applicable diagnostic codes under which 
lumbar spine disability may be rated include Diagnostic Code 
5292.  Under that code, moderate limitation of motion of the 
lumbar segment of the spine warrants a 20 percent rating.  A 
40 percent rating requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Under Diagnostic 
Code 5295, a 20 percent rating is warranted for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating requires severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

The Board recognizes that during the course of the appeal the 
veteran has been diagnosed as having arachnoiditis involving 
the lumbar nerve roots and that examiners have attributed 
much of the veteran's pain syndrome to the arachnoiditis.  
There remains, however, evidence of pain, limitation of 
motion and neurological impairment that that may be 
associated with the veteran's service-connected lumbar sprain 
and status post lumbar laminectomy.  In particular, 
physicians have stated myelograms indicate defects at L4-L5 
with narrowing of the canal and subarachnoid space, due to a 
combination of scar tissue from the prior surgery plus a 
bulging disc.  In addition, X-rays of the lumbar spine have 
shown loss of disc space height at L4-L5 and L5-S1 and 
degenerative changes.  Examinations have shown motion of the 
lumbar spine to be severely limited due to pain, the presence 
of weakness in the lower extremities and the persistent 
diminution or absence of deep tendon reflexes in the distal 
lower extremities.  Although some examiners have stated that 
they could not elicit a specific musculoskeletal etiology for 
their findings, others have associated such findings with 
chronic lumbar strain and degenerative changes.  

It is the Board's judgment that inasmuch as the veteran's 
service-connected low back disability includes impairment 
related to lumbar disc injury as well as lumbar strain, the 
disability may be properly rated under Diagnostic Code 5293.  
Upon review of the evidence outlined above and with 
resolution of reasonable doubt in favor of the veteran, the 
Board finds that the veteran's service-connected low back 
disability, described by the RO as status post lumbar 
laminectomy, is manifested primarily by chronic, severe, 
radiating low back pain, absent ankle jerk and limited motion 
of the lumbar spine, which meet the criteria for a 40 percent 
rating under Diagnostic Code 5293.  In addition, examination 
reports indicate that the veteran's symptoms, though not due 
exclusively to his service-connected disability, include 
additional functional impairment with increased activity such 
as standing or walking, which, for this veteran, would be 
indicative of additional functional impairment on repeated 
use.  Thus, with consideration of 38 C.F.R. § 4.40 pertaining 
to functional loss due to pain, 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination and pain on movement 
of a joint, and 38 C.F.R. § 4.59 regarding painful motion, 
and with application of 38 C.F.R. § 4.7, the Board concludes 
that the service-connected disability approximates pronounced 
functional impairment warranting the assignment of a 60 
percent rating under Diagnostic Code 5293.  

A rating greater than 60 percent is not warrant under any 
potentially applicable diagnostic code.  A 100 percent rating 
may be awarded under Diagnostic Code 5285 for residuals of 
vertebra fracture with cord involvement, with the veteran 
bedridden or requiring long leg braces.  Under Diagnostic 
Code 5286, a 100 percent rating requires complete bony 
fixation (ankylosis) of the spine at an unfavorable angle 
with marked deformity.  In this case there is no basis for 
assignment of a rating higher than 60 percent under either of 
these codes because there is no indication of vertebral 
fracture, nor is there indication of bony fixation of the 
spine.  In the Board's judgment, the impairment from the 
veteran's service-connected low back disability is not in 
excess of that contemplated by a 60 percent rating under 
Diagnostic Code 5293.  

As was noted earlier, in its December 1996 rating decision 
the RO granted service connection for neurogenic bladder and 
assigned a 10 percent rating.  Considering this and the 60 
percent rating awarded by the Board for the veteran's status 
post lumbar laminectomy, the veteran meets the minimum 
schedular requirements for a total disability rating based on 
unemployability due to service-connected disabilities.  
38 C.F.R. § 4.16.  VA will grant a total rating for 
compensation purposes based on unemployability where the 
evidence shows that the veteran, by reason of his service-
connected disabilities, is precluded from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment.  Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  

The record shows that the veteran receives Social Security 
disability benefits, but that his service-connected back 
disability and bladder problems were not the only 
disabilities considered in the award of those benefits.  The 
only examiner who has commented directly on the effect of the 
veteran's back disability on his ability to work has stated 
that the veteran would be unable to do any work that required 
walking or standing, but would be able to work at a desk job.  

The veteran has reported that following service he worked as 
a truck driver and last worked full time in 1987.  Medical 
records show that shortly after beginning a truck-driving job 
in July 1988, the veteran received a cervical spine injury 
and has not worked since then.  Although the veteran has 
graduated from high school and completed one-month training 
course in tractor-trailer driving, there is no indication 
that such a background provides him with the skills to obtain 
or retain a sedentary job that could accommodate his 
inability to lift or stand for more than short intervals and 
also accommodate the problems associated with his neurogenic 
bladder.  In light of the restrictions imposed by the 
veteran's service-connected disabilities, the Board finds 
that the evidence shows that they allow no more than marginal 
employment.  Inasmuch as substantially gainful employment is 
shown to be precluded by the veteran's service-connected 
disabilities, a total rating based on unemployability is 
warranted.  


ORDER

A 60 percent rating for status post lumbar laminectomy is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.  

A total disability rating based on unemployability due to 
service-connected disabilities is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.  


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


